Citation Nr: 1019463	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical 
disability, claimed as secondary to service connected 
residuals of a fracture of the left clavicle.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk




INTRODUCTION

The Veteran had active service from January 1966 until 
December 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

In a February 2009 rating decision, the Veteran was awarded 
service connection for bilateral hearing loss and tinnitus.  
As such, the claim for service connection for bilateral 
hearing loss is no longer on appeal.

The Veteran had a decision review office (DRO) hearing in 
July 2008.  A transcript of that proceeding is associated 
with the claims folder.

The issue of entitlement to service connection for cervical 
disability, to include as secondary to residuals of the left 
clavicle fracture, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran is right-hand dominant.

3.  The evidence indicates the Veteran experienced left 
shoulder pain at 90 degrees forward flexion, 80 degrees 
abduction, 60 degrees external rotation and 90 degrees 
internal rotation;  range of motion is limited an additional 
10 degrees after repetitive use with pain, fatigue, weakness, 
lack of endurance and incoordination.

4. There is no evidence that the Veteran has an impairment of 
the humerus.


CONCLUSION OF LAW

Criteria for a 30 percent rating for residuals of a left 
clavicle fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5024, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2006, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for a rating in excess of 20 percent for 
residuals of a fracture of the left clavicle, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
decision review officer in San Diego, California.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Additionally, the examinations provided 
and medical opinions obtained are adequate for rating 
purposes as the examinations were performed based upon a 
review of the pertinent medical evidence and complaints of 
the Veteran and the opinions provided include well-reasoned 
rationale.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the Board will now turn to the merits 
of the Veteran's claim.

The Veteran is claiming entitlement to an increased 
evaluation for residuals of a left clavicle fracture.  
Service connection was initially awarded at 10 percent in a 
July 1987 rating decision.  In January 1998, the Veteran 
submitted a claim for an increase for this disability and was 
granted an increase to 20 percent.  In November 2006, he 
filed another claim for increase, which is the subject of the 
current appeal.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the Veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

Throughout the rating period on appeal, the Veteran's 
residuals of a fracture of the left clavicle have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  It 
is noted that the left arm represents the Veteran's non-
dominant extremity and, therefore, only the diagnostic 
criteria pertinent to the non-dominant arm will be discussed 
in the analysis that follows.

Under Diagnostic Code 5201, for a non-dominant arm, a 20 
percent evaluation is provided for limitation of motion of 
the arm at shoulder level; a 30 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level; and a 40 percent evaluation may be assigned 
for limitation of major arm motion to 25 degrees from the 
side.  Full range of motion of the shoulder is 0 to 180 
degrees of abduction and forward elevation (flexion) and 0 to 
90 degrees of internal and external rotation.  38 C.F.R. § 
4.71, Plate I.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See DeLuca v. Brown, 
supra.  

A December 2006 VA examination report indicates that the 
Veteran has pain in the left shoulder and clavicle 
intermittently throughout the day, especially during cold 
weather.  The pain travels down the lower back and both hips, 
the Veteran reported that the left hip pain is worse than the 
right and the severity of pain is typically 7 out of 10, on a 
scale of 1 to 10 with 10 being the most severe.  The Veteran 
stated that the pain is brought on by physical activity and 
is relieved by rest.  Moreover, the Veteran reported weakness 
in the left shoulder and inability to lift any weight or lift 
his left arm overhead.

Physical examination of the Veteran revealed that he was 
right hand dominant and the shoulders showed no sign of 
ankylosis.  The examiner noted that bilaterally forward 
flexion elicited pain at 90 degrees, abduction elicited pain 
at 80 degrees, external rotation elicited pain at 60 degrees, 
and internal rotation was to 90 degrees with pain elicited at 
90 degrees.  The examiner further noted there was no fatigue, 
weakness, lack of endurance or incoordination, however, after 
repetitive use, the Veteran had an additional 10 degree 
limitation of motion with pain, fatigue, weakness, lack of 
endurance and incoordination in both shoulders.  The examiner 
noted that the Veteran's pain had a major impact on his 
function.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

In considering the evidence outlined above, and the Veteran's 
credible testimony of an inability to lift his arm over his 
head, the Board will resolve all doubt in favor of the 
Veteran with respect to whether there is an additional loss 
of motion.  Thus, the Board finds the criteria for 30 percent 
rating for residuals of a left clavicle fracture under 
Diagnostic Code 5201 are met as the Veteran's range of motion 
after repetitive use is limited to 80 degrees of forward 
flexion, 70 degrees of abduction, 50 degrees of external 
rotation and 80 degrees of internal rotation.  This indicates 
that the Veteran's range of motion is limited to midway 
between the side and shoulder level, meeting the criteria for 
a rating of 30 percent.  However, the Veteran does not meet 
the criteria for an evaluation in excess of that amount, 
since there is no evidence indicating that his arm motion is 
limited to 25 degrees from the side.  The 30 percent rating 
is appropriate as it accounts for the Veteran's documented 
pain, fatigue, weakness, lack of endurance and 
incoordination.  Thus, the Board grants an increase in rating 
to 30 percent, and no higher, for residuals of a left 
clavicle fracture.

The Board has also considered whether any other diagnostic 
codes may provide for a higher rating.  In this regard, 
Diagnostic Code 5202, concerning other impairment of the 
humerus is not for application because there is no evidence 
that the Veteran suffers from any such impairment.  Moreover, 
Diagnostic Code 5203, addressing impairment of the clavicle 
or scapula, is potentially relevant, but this code section 
affords a maximum benefit of 20 percent.  Therefore, as the 
Veteran is being awarded a 30 percent evaluation throughout 
the rating period on appeal, Diagnostic Code 5203 cannot 
serve as a basis for an increased rating.  There are no other 
relevant codes for consideration and the Board is satisfied 
that 30 percent is the most favorable rating available for 
assignment.  There is no need for staged ratings as the 
Veteran's disability has displayed the same level of severity 
throughout the period in question.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran has asserted that he is unable to work overhead 
or do heavy lifting, but does not claim to be unemployable 
because of his service-connected left clavicle disability.  
The Veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The Veteran has not required frequent periods 
of hospitalization for his left clavicle disability.  
Treatment records are void of any finding of exceptional 
limitation due to the residuals of a left clavicle fracture 
disability beyond that contemplated by the schedule of 
ratings. 

The Board does not doubt that limitation caused by left 
shoulder pain has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, because the rating 
criteria discussed above specifically encompasses the 
complaints put forward by the Veteran and the objective 
medical findings of record, the Board does not find that they 
are inadequate for rating purposes and referral for an extra-
schedular evaluation is not warranted.


ORDER

A 30 percent rating for residuals of a fracture of the left 
clavicle is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

A review of the record discloses a need for further 
development prior to final appellate review of the claim of 
entitlement to service connection for a cervical disability, 
claimed as secondary to the Veteran's left shoulder 
disability.  Specifically, as indicated in his November 2006 
claim, the Veteran contends that his current back condition 
is causally related to injuries sustained in service or 
secondary to his service-connected residuals of left clavicle 
injury.  In this regard, the STRs do show treatment for his 
left clavicle in active service.  Specifically, the Veteran 
contends he injured his back when he fell during a football 
game in service.  A January 1967 STR confirmed such an 
incident.  There were no additional complaints or findings 
through the time of the Veteran's separation from active 
service.  The separation examination conducted in October 
1967 showed normal findings, and no disability of the back 
was diagnosed at that time.  

Following separation from active service, there is no showing 
of complaints or treatment of the back until August 1992.  At 
that time, the Veteran complained of back pain, poor motor 
strength and incoordination.  In April 2005, the Veteran 
underwent an anterior cervical diskectomy and fusion at C-6 
and C-7 with partial corpectomy and neuroforaminotomies.  At 
his July 2008 DRO hearing, the Veteran contended that he had 
been suffering back pain since his fall in January 1967.  The 
Veteran stated that every time he discussed it with his 
doctors they would "brush it off" and indicated that he 
never received proper examination or treatment for his back 
problems.  Moreover, in a December 2006 VA examination of 
residuals of the left clavicle fracture the Veteran reported 
that the pain from his left shoulder travels down the lower 
back and both hips.  However, this examination did not 
discuss etiology or nexus of the cervical problems.

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The medical 
examination provided to the Veteran is inadequate for rating 
purposes because it fails to discuss the contended cervical 
disability. Therefore, the claim must be remanded for 
additional development of the medical record pursuant to 38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the existence 
and etiology of any spine disability, 
including as secondary to residuals of an 
in-service fracture of the left clavicle.  
The claims file must be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should render all appropriate diagnoses 
and for each one state the following:

Is it at least likely as not (50 percent 
probability or greater) that the Veteran 
has a disability that is a result of the 
documented in-service injury or developed 
as secondary to that injury and/or the 
long-standing residuals of the left 
clavicle fracture.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale for any opinion advanced must 
be provided.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

2.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate time should 
be given for them to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


